NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION


                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1694-17T4

IN THE MATTER OF
RIDGEFIELD PARK BOARD
OF EDUCATION,
                                          APPROVED FOR PUBLICATION
      Respondent-Respondent,
                                                   May 3, 2019

and                                          APPELLATE DIVISION


RIDGEFIELD PARK EDUCATION
ASSOCIATION,

     Petitioner-Appellant.
_______________________________

           Argued January 7, 2019 – Decided May 3, 2019

           Before Judges Sabatino, Sumners and Mitterhoff.

           On appeal from the New Jersey Public Employment
           Relations Commission, Docket Nos. SN-2017-047 and
           SN-2017-056.

           Steven R. Cohen argued the cause for appellant
           (Selikoff & Cohen, PA, attorneys; Steven R. Cohen, of
           counsel and on the briefs; Keith Waldman and Hop T.
           Wechsler, on the briefs).

           Kerri A. Wright argued the cause for respondent
           (Porzio, Bromberg & Newman, PC, attorneys; Kerri A.
           Wright, of counsel and on the brief; David L. Disler, on
           the brief).
            Don Horowitz, Senior Deputy General Counsel, argued
            the cause for respondent New Jersey Public
            Employment Relations Commission (Christine
            Lucarelli-Carneiro, General Counsel, attorney; Don
            Horowitz, on the statement in lieu of brief).

            Kathleen Asher argued the cause for amicus curiae New
            Jersey School Boards Association (Cynthia J. Jahn,
            General Counsel, attorney; Cynthia J. Jahn and
            Kathleen Asher, on the brief).

            Ira W. Mintz argued the cause for amicus curiae
            Communication Workers of America, AFL-CIO
            (Weissman & Mintz, LLC, attorneys; Ira W. Mintz, on
            the brief).

      The opinion of the court was delivered by

Sumners, J.A.D.

      This dispute concerns the allowable scope of negotiations for employee

contributions to health care and prescription coverage (collectively health

insurance coverage) costs in accordance with L. 2011, c. 78, §§ 39 and 41

(Chapter 78), codified at N.J.S.A. 52:14-17.28c and N.J.S.A. 18A:16-17.1.

Petitioner Ridgefield Park Education Association (the Association) appeals the

scope of negotiations ruling by the Public Employment Relations Commission

(PERC) in favor of respondent Ridgefield Park Board of Education (the Board),

which held that Chapter 78 preempted the terms of the parties' collective




                                                                      A-1694-17T4
                                      2
negotiations agreement for the period July 1, 2014 to June 30, 2018 (2014-2018

CNA or successor contract).

      Chapter 78 prescribed health insurance contribution rates for public

employees over a four-year period beginning July 1, 2011, at gradually

increasing rates designated Tier 1, Tier 2, Tier 3 and Tier 4. The parties'

collective negotiations agreement covering July 1, 2011 to June 30, 2014 (2011-

2014 CNA) and the subsequent 2014-2018 CNA both provided that Association

members contribute 1.5% of their salary or the minimum set forth by statute,

regulation, or code towards health insurance. During the last year of the 2011-

2014 CNA, the Association members had contributed at the Tier 3 level

following their contributions at the Tier 1 and 2 levels during the agreement's

first two years.

      In the first year of the 2014-2018 CNA, Association members contributed

at the Tier 4 level. Thereafter, based upon a PERC decision interpreting Chapter

78, the Association and the Board filed petitions for a scope of negotiations

determination with PERC to determine if the legislation required Association

members to contribute at the Tier 4 rate throughout the remaining three years of

the 2014-2018 CNA contract and not the 1.5% contribution rate set forth therein.




                                                                        A-1694-17T4
                                       3
         Siding with the Board, PERC determined that under Chapter 78, based on

the timing and length of the successor contract, the Association members were

required to contribute at the Tier 4 rate throughout the remaining three years of

the 2014-2018 CNA and not just the first year as contended by the Association.

We reverse the final agency decision because we conclude that under the

circumstances presented, PERC's interpretation of Chapter 78 is contrary to the

Legislature's intent since it creates the absurd result of a financial hardship of

having Association members contribute at the Tier 4 level for three additional

years.

                                        I

         Enactment of Chapter 78

         Seeking to stem the impact of rising costs of health insurance, the

Legislature's 2011 enactment of Chapter 78 prescribed specific contribution

rates for public employees' health insurance coverage. Chapter 78 mandated

that public employees contribute to their health insurance coverage on a

percentage-of-premium basis, with the percentage varying depending upon the

employee's income and the type of coverage selected. The contribution rates

were to be phased in over the course of four years, as follows:

              during the first year in which the contribution is
              effective, one-fourth of the amount of contribution;

                                                                          A-1694-17T4
                                        4
            during the second year in which the contribution is
            effective, one-half of the amount of contribution; and

            during the third year in which the contribution is
            effective, three-fourths of the amount of contribution,

            as that amount is calculated in accordance with section
            39 of [L. ]2011, [c. ]78 ([N.J.S.A.] 52:14-17.28c).

            [N.J.S.A. 18A:16-17.1(a).]

In no case, however, could the employee's contribution rate be less than the 1.5%

of their base salary. N.J.S.A. 18A:16-17.1(a).1 The financial impact of Chapter

78 was that employees were required "to contribute from three to thirty-five

percent of their health care premium costs, rising with salary." In re New

Brunswick Mun. Emps. Ass'n, 453 N.J. Super. 408, 416 (App. Div. 2018).2


1
   Chapter 78 allowed for a board of education to enter into a contract that
provided "for an amount of employee contribution as a cost share or premium
share that is other than the percentage required under subsection a. of this
section," but only if the board certified, subject to approval by the Department
of Education and the Division of Pension and Benefits in the Department of the
Treasury, that the savings equaled or exceeded the savings from the
contributions otherwise mandated under the law. N.J.S.A. 18A:16-17.1(b).
2
  For example, the record indicates that under Tier 4 employees earning from
$50,000 to over $95,000, would contribute anywhere between 20% and 35% of
their salary for single coverage; between 12% and 30% of their salary for family
coverage; and between 15% and 30% of their salary for member/spouse/partner
or parent/children coverage.



                                                                         A-1694-17T4
                                         5
        Chapter 78 had a sunset provision, expiring four years after its effective

date of June 28, 2011.3 However, in accordance with N.J.S.A. 18A:16-17.1(c),4

public employers and employees were bound to complete full implementation

of the four-tier contribution schedule, even if the date of full implementation

occurred after Chapter 78's expiration date of June 28, 2014. See also N.J.S.A.

18A:16-17.2. Chapter 78 went into effect two days before the 2011-2014 CNA

became effective.




3
    L. 2011, c. 78, § 83.
4
    Providing, in pertinent part,

              Once those employees are subjected to the contribution
              requirements set forth in subsection a. of this section,
              the public employers and public employees shall be
              bound by this act, [L. ]2011, [c. ]78, to apply the
              contribution levels set forth in [N.J.S.A. 52:14-17.28c]
              until all affected employees are contributing the full
              amount of the contribution, as determined by the
              implementation schedule set forth in [N.J.S.A. 18A:16-
              17.1(a)]. Notwithstanding the expiration date set forth
              in section 83 of this act, [L. ]2011, [c. ]78, or the
              expiration date of any successor agreements, the parties
              shall be bound to apply the requirements of this
              paragraph until they have reached the full
              implementation of the schedule set forth in [N.J.S.A.
              18A:16-17.1(a)].


                                                                          A-1694-17T4
                                         6
      Furthermore, Chapter 78 addressed the negotiation of collective

bargaining agreements to be executed after employees reached full

implementation of the four-tier premium share, setting forth that the full

premium share must be considered the status quo in such negotiations. The first

and final sentences of N.J.S.A. 18A:16-17.2 provided:

              A public employer and employees who are in
              negotiations for the next collective negotiations
              agreement to be executed after the employees in that
              unit have reached full implementation of the premium
              share set forth in [N.J.S.A. 52:14-17.28c] shall conduct
              negotiations concerning contributions for health care
              benefits as if the full premium share was included in the
              prior contract.

                     ....

              After full implementation, those contribution levels
              shall become part of the parties' collective negotiations
              and shall then be subject to collective negotiations in a
              manner similar to other negotiable items between the
              parties.

      Health Insurance Contribution of Association Members

      With the enactment of Chapter 78, the Association members' health

insurance contribution rates under the 2011-2014 CNA were preempted and paid

as follows:




                                                                          A-1694-17T4
                                         7
       School Year                              Chapter 78 Tier

       July 1, 2011 to June 30, 2012            Tier 1

       July 1, 2012 to June 30, 2013            Tier 2

       July 1, 2013 to June 30, 2014            Tier 3



      On June 11, 2014, the parties reached an agreement on the 2014-2018

CNA. With regard to health insurance contribution levels, it contained the same

language as the 2011-2014 CNA, stating at Article XXIII(A)(3): "Employees

covered under this Article shall contribute the following percentage of their

salary towards health insurance: 1.5% or the minimum set forth by statute,

regulation, or code. Contributions shall be made through payroll deduction."

Thereafter, consistent with the parties' understanding,5 Association members

contributed at the Tier 4 level for the first year – July 1, 2014 to June 30, 2015

– of the successor contract to satisfy the requirements of Chapter 78, and in the

beginning of the second year – July 1, 2015 to June 30, 2016 – the members

contributed 1.5% of their salaries in accordance with Article XXIII (A)(3).




5
   According to a certification of Ray Skorka, the New Jersey Education
Association UniServ representative who assisted the Association in the contract
negotiations.
                                                                          A-1694-17T4
                                        8
      Disagreement Over Health Insurance Contribution

      In December 2015, the Board unilaterally altered the contribution rate of

Association members.     Citing Chapter 78 and the August 31, 2015 PERC

decision in Clementon Bd. of Educ. v Clementon Educ. Ass'n, P.E.R.C. No.

2016-10, 42 N.J.P.E.R. ¶ 34, 2015 N.J. PERC LEXIS 76 (2015), District

Superintendent Eric W. Koenig notified Association President David Tadros in

a December 21 letter, that the Board's counsel advised that under Chapter 78,

the 1.5% health insurance contribution level set forth in the 2014-2018 CNA is

illegal and Association members must contribute at the Tier 4 level throughout

the entire agreement.

      In Clementon Bd. of Educ., PERC determined that Chapter 78 "expressly,

specifically and comprehensively sets forth that health benefit contribution

levels become negotiable in the 'next collective negotiations agreement after

. . . full implementation' of the four-tiered level of employee contributions is

achieved." Id. at 6 (alteration in original) (quoting N.J.S.A. 18:16-17.2). PERC

further explained:

            For example, if the parties agree to a contract with a
            one-year term, [the 1.5% of salary contribution level in
            their agreement] would be preempted by N.J.S.A.
            18A:16-17.2 from July 1, 2014 to June 30, 2015, the
            final year of employee contributions at Tier 4 levels.
            However, it would not be preempted in the "next"

                                                                        A-1694-17T4
                                       9
            agreement when employee contribution levels become
            negotiable. Alternatively, if the parties agree to a
            multi-year successor agreement, the express language
            of N.J.S.A. 18A:16-17.2 would preempt [the 1.5% of
            salary contribution level in their agreement] for the first
            year of the successor agreement as well as any
            additional years in the agreement until the "next"
            agreement when employee contribution levels would
            become negotiable.

            [Id. at 7.]

      The superintendent asked the Association to voluntarily agree with the

Board's position. However, in a December 27 reply letter, President Tadros

stated that the Association disagreed with the advice of the Board's counsel, and

opposed the continuation of Tier 4 contribution levels beyond the first year of

the 2014-2018 CNA.

      The Board, without the Association's consent, moved forward with its

plan, commencing with salary deductions of Association members at the Tier 4

level on January 6, 2016, and declared that this contribution level would

continue until the 2014-2018 CNA expired on June 30, 2018.                Hence,

Association members would be contributing at the Tier 4 level for the entire four

years of the 2014-2018 CNA under the Board's interpretation of Chapter 78.

      In response, the Association filed a grievance seeking the return of salary

deductions for health insurance coverage contributions above the rate of 1.5%


                                                                          A-1694-17T4
                                       10
of each members' salary. The Association and the Board subsequently agreed

to hold the grievance in abeyance pending this court's resolution of an appeal of

PERC's ruling in Clementon Bd. of Education.

      We, however, subsequently dismissed the appeal as moot because while

it was pending, the parties in Clementon Bd. of Educ. negotiated two separate

agreements: a one-year CNA, setting contribution at the Tier 4 level, and a

successor three-year CNA, setting contribution at a collectively negotiated rate,

as spelled out in PERC's ruling. In re Clementon Bd. of Educ., No. A-0372-15

(App. Div. Sept. 30, 2016) (slip op. at 9-13). Within weeks, the Association

reinstated its grievance, which the Board denied. The dispute then went to

binding arbitration with PERC appointing an arbitrator.

      In the meantime, in a December 11, 2016 email, Superintendent Koenig

notified Association members that the Board was further required to conform

with Chapter 78, as "clarified" in the Clementon Bd. of Educ. PERC decision,

by recovering the unpaid Tier 4 level contributions for the period of July 1, 2015

to January 5, 2016, because the contribution rate of 1.5% of the Association

members' salary was "improper[ly]" deducted under Article XXIII (A)(3) of the

2014-2018 CNA. The superintendent stated that the unpaid contributions would




                                                                          A-1694-17T4
                                       11
be recovered through the freezing of member salaries beginning in the upcoming

2017-2018 school year until the full Tier 4 contributions were paid.

      PERC Scope of Negotiations Petitions

      In June 2017, the Association filed a petition for a scope of negotiations

determination with PERC, claiming that the negotiated 1.5% contribution rate

was not preempted by statute or regulation. The Board subsequently filed its

own petition for a scope of negotiations determination with PERC, seeking to

restrain the Association's request for arbitration. PERC consolidated the two

matters and issued a consolidated briefing schedule.

      After rejecting the parties' respective contentions that there were

procedural barriers to each other's petitions, PERC adopted the same reasoning

it had reached earlier in Clementon Bd. of Educ. and granted the Board's request

to restrain arbitration. The agency ruled:

            N.J.S.A. 18A:16-17.2 expressly, specifically and
            comprehensively sets forth that health benefit
            contribution levels become negotiable in the "next
            collective negotiations agreement after . . . full
            implementation" of the four-tiered level of employee
            contributions is achieved.

            Therefore, depending on the length of the successor
            agreement that the Board and the Association agree to,
            Article XVII.A.1 [of the CNA] may be preempted by
            N.J.S.A. 18A:16-17.2. For example, if the parties agree
            to a contract with a one-year term, Article XVII.A.1

                                                                        A-1694-17T4
                                      12
           would be preempted by N.J.S.A. 18A:16-17.2 from July
           1, 2014 to June 30, 2015, the final year of employee
           contributions at Tier 4 levels. However, it would not
           be preempted in the "next" agreement when employee
           contribution levels become negotiable. Alternatively,
           if the parties agree to a multi-year successor agreement,
           the express language of N.J.S.A. 18A:16-17.2 would
           preempt Article XVII.A.1 for the first year of the
           successor agreement as well as any additional years in
           the agreement until the "next" agreement when
           employee contribution levels would become
           negotiable.

                  ....

           The parties' 2014-2018 CNA is not the "next collective
           negotiations agreement after . . . full implementation of
           the contribution levels" within the meaning of N.J.S.A.
           18A:16-17.2. As the [T]ier [4] contribution level was
           reached in the first year of the parties' 2014-2018 CNA,
           the "next collective negotiations" agreement within the
           meaning of that statute will be the agreement that
           succeeds the 2014-2018 CNA. Nothing in Chapter 78
           pertaining to employee health care contributions
           suggests an alternative construction, and any other
           interpretation fails to give meaning to the specific terms
           set forth in N.J.S.A. 18A:16-17.2.

           [In re Ridgefield Park Bd. of Ed., P.E.R.C. No. 2018-
           14. 44 N.J.P.E.R. ¶ 49, 2017 N.J. PERC LEXIS 82 at
           13-14 (2017).]

     Hence, PERC determined Chapter 78 dictated that Association members'

would contribute at the Tier 4 level during the entirety of the 2014-2018 CNA




                                                                        A-1694-17T4
                                      13
even though they had contributed at that level in the agreement's first year. Id.

at 15.

                                          II

         Before us, the Association, supported by amicus curiae Communications

Workers of America, AFL-CIO, contends that PERC erred in interpreting

Chapter 78 to determine that the Tier 4 health insurance contribution level

should continue to apply throughout the last three years of the 2014-2018 CNA.

Considering that its members contributed at the Tiers 1 through 3 levels under

the 2011-2014 CNA and contributed at the Tier 4 level in the first year of the

2014-2018 CNA in accordance with Chapter 78, the Association maintains the

collectively bargained contribution rate of 1.5% should be in effect.

         Initially, the Association points out that this court should not afford any

special deference to PERC's interpretation of Chapter 78 because the legislation

does not fall within the Employer-Employee Relations Act (the Act), N.J.S.A.

34:13A-1 to -43, which is the source of PERC's jurisdiction. Concerning the

particulars of the agency's interpretation, the Association contends PERC

distorted Chapter 78 to give it broader application "than its actual wording,"

thereby frustrating the policy preference for collective bargaining under the Act.

The Association maintains Chapter 78 does not satisfy the well-settled


                                                                            A-1694-17T4
                                         14
requirement that in order for a statute to preempt collective bargaining on terms

and conditions of employment – as here, for health insurance coverage – it must

clearly do so. See Bethlehem Twp. Bd. Education v. Bethlehem Twp. Educ.

Ass'n, 91 N.J. 38, 48 (1982); Council of N.J. State Coll. Locals v. State Bd. of

Higher Educ., 91 N.J. 18, 30 (1982). The Association further argues Chapter 78

does not "state that a multi[-]year successor CNA that begins at Tier 4

contribution levels must continue at Tier 4 level[] for any, let alone all,

remaining years of the agreement." 6

      To determine whether the parties were allowed to implement the

negotiated 1.5% health insurance contribution level for the last three years of

the 2014-2018 CNA after having carried out the Tier 1 through 3 contribution

levels in the 2011-2014 CNA and the Tier 4 contribution level in the first year

of the 2014-2018 CNA, we must decide if PERC properly decided that Chapter




6
  The Association also contends that after PERC consolidated the parties' scope
petitions, it was disadvantaged when PERC extended the due dates for the
Board's brief, which gave the Board the opportunity to submit a sur-reply, and
prevented it from submitting a reply brief. This contention is without sufficient
merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E). We merely
state that PERC properly exercised its discretion under N.J.A.C. 19:13-3.6(b) to
set forth a briefing schedule, and we see no prejudice to the Association's ability
to fully present its legal arguments.
                                                                           A-1694-17T4
                                       15
78 usurped the parties of their ability to collectively bargain the contribution

level.

         When reviewing a PERC ruling, we give deference to the agency's

interpretation of the Act "unless its interpretations are plainly unreasonable, . . .

contrary to the language of the Act, or subversive of the Legislature's intent [.]"

N.J. Tpk. Auth. v. AFSCME, Council 73, 150 N.J. 331, 352 (1997). In other

words, we will only disturb a PERC decision that "is clearly demonstrated to be

arbitrary or capricious." City of Jersey City v. Jersey City Police Officers

Benevolent Ass'n, 154 N.J. 555, 568 (1998) (citations omitted). Yet, in this

case, we "owe no particular deference to PERC's interpretation of Chapter[] . . .

78," because despite "affect[ing] employer/employee relations, PERC is not

charged with administering [the law]." New Brunswick Mun. Emps. Ass'n, 453

N.J. Super. at 413.

         In determining the interpretation of a statute, our review is de novo. State

v. Frank, 445 N.J. Super. 98, 105 (App. Div. 2016). It is well settled that a

primary purpose of "statutory interpretation is to determine and 'effectuate the

Legislature's intent.'" State v. Rivastineo, 447 N.J. Super. 526, 529 (App. Div.

2016) (quoting State v. Shelley, 205 N.J. 320, 323 (2011)). We start with

considering "the plain 'language of the statute, giving the terms used therein


                                                                             A-1694-17T4
                                         16
their ordinary and accepted meaning.'" Ibid. And where "the Legislature's

chosen words lead to one clear and unambiguous result, the interpretive process

comes to a close, without the need to consider extrinsic aids." Rivastineo, 447

N.J. Super. at 529. Hence, we do "not 'rewrite a plainly-written enactment of

the Legislature [or] presume that the Legislature intended something other than

that expressed by way of the plain language.'" Ibid. (quoting Marino v. Marino,

200 N.J. 315, 329 (2009) (alteration in original)).

      Yet, a statute's plain language "should not be read in isolation, but in

relation to other constituent parts so that a sensible meaning may be given to the

whole of the legislative scheme." Wilson ex rel. Manzano v. City of Jersey City,

209 N.J. 558, 572 (2012). "'[W]hen all is said and done, the matter of statutory

construction . . . will not justly turn on literalisms, technisms or the so -called

formal rules of interpretation; it will justly turn on the breadth of the objectives

of the legislation and the commonsense of the situation.'"           J.H. v. R&M

Tagliareni, LLC, 454 N.J. Super. 174, 187 (2018) (quoting Jersey City Chapter,

P.O.P.A. v. Jersey City, 55 N.J. 86, 100 (1969)).          Thus, "where a literal

interpretation would create a manifestly absurd result, contrary to public policy,

the spirit of the law should control." Hubbard v. Reed, 168 N.J. 387, 392 (2001)

(quoting Turner v. First Union Nat'l Bank, 162 N.J. 75, 84 (1999)); see also


                                                                            A-1694-17T4
                                        17
Gallagher v. Irvington, 190 N.J. Super. 394, 397 (App. Div. 1983) ("[a]n absurd

result must be avoided in interpreting a statute.").

      Applying these principles, we begin with the understanding that the right

to negotiate health insurance contribution rates can be barred if "fully or

partially preempted by statute or regulation . . . ." In re Local 195 IFPTE, 88

N.J. 393, 404 (1982). In our examination of Chapter 78, we do not take issue

with the position of the Board and the amicus curiae of the New Jersey School

Boards Association that PERC has interpreted the plain language of Chapter 78

to reach its decision that the parties were preempted from implementing the

1.5% contribution rate in the last three years of the 2014-2018 CNA.

      The unambiguous language of the first sentence of N.J.S.A. 18A:16-17.2

provides that Chapter 78 Tier 4 contribution rates shall be deemed the status quo

in any negotiations after full implementation of Chapter 78 rates. In this case,

full implementation of Chapter 78 did not occur until the end of the 2014-2015

school year, which was the first year of the 2014-2018 CNA. Thus, when the

parties were negotiating the 2014-2018 CNA, they were not negotiating "the

next collective negotiations agreement to be executed after the employees in that

unit have reached full implementation of the premium share" and the terms on




                                                                         A-1694-17T4
                                       18
health care contributions were not subject to collective negotiations. N.J.S.A.

18A:16-17.2.

      That said, the parties' actions are telling. After the Tier 4 contribution

level was deducted from the Association members' salaries in the first year of

the successor agreement, the Association members' contribution level in the

second year of that agreement was initially based on 1.5% of their salary at the

start of the second year on July 1, 2015. It was not until January 6, 2016, when

the Board made salary deductions at the Tier 4 level, with the intention to

continue to do so through the end of the 2014-2018 CNA, and to later recoup

the uncollected Tier 4 level contributions retroactive to July 1, 2015, based upon

PERC's interpretation of Chapter 78 as held in Clementon Bd. of Education.

Clearly, the parties did not contemplate that Chapter 78 would preempt the 1.5%

contribution rate covering the last three years of the 2014-2018 CNA when that

agreement was reached. It is evident that they believed Chapter 78 had been

fully implemented because the Association members made all of their Tier 1

through 4 contributions – albeit over two separate collective bargaining

agreements.

      Under these circumstances, interpreting Chapter 78 to require the Tier 4

contribution level for the remaining three years of the 2014-2018 CNA after the


                                                                          A-1694-17T4
                                       19
Association members contributed at that level in the first year of that CNA

creates an absurd result. Association members had previously contributed at

Tiers 1 through 4. To require them to contribute at the Tier 4 level over the

entirety of the 2014-2018 CNA, and not just the one year they did for July 1,

2014 through June 30, 2015, is contrary to the clear intent that public employees

make these statutorily imposed increases over the course of four years.

        For PERC to recognize that the Association could have avoided the Tier

4 contribution level for four years by having a one-year agreement and a three-

year agreement, but not allow them to avoid that draconian impact because they

did not do so in this case, is shortsighted. Based upon the parties' conduct, it is

apparent that if they had the benefit of PERC's ruling in Clementon Bd. of Educ.

when they were negotiating the 2014-2018 CNA, they would have entered into

a one-year agreement for 2014-2015, providing for a Tier 4 contribution level,

and a three-year agreement for 2015-2018, providing for 1.5% contribution

level. See N.J.S.A. 18A:29-4.1 (permitting school boards to adopt "a one, two,

three, four, or five year salary policy . . . for all full-time teaching staff members

. . . ."7).


7
   This is exactly what the parties did in Clementon Bd. of Educ., resulting in
our determination that their appeal was moot. Clementon Bd. of Educ., slip op.
at 10-13.
                                                                              A-1694-17T4
                                         20
        We feel constrained here to put aside the procedural gymnastics of a one-

year agreement and a three-year agreement to reach a conclusion that is

equitable. Association members fully contributed at the Tier 1 through 4 levels

as contemplated by Chapter 78. Under the circumstances of this case, it is

contrary to the spirit of Chapter 78 to force the Association members to make

Tier 4 contributions for health insurance coverage for four years instead of just

one year.     Consequently, the matter is remanded to PERC to fashion and

implement an appropriate remedial mechanism within sixty days to refund

Association members for all of their health insurance contributions exceeding

1.5% of their salaries for the pay periods covering July 1, 2015 through June 30,

2018.

        Reversed and remanded. We do not retain jurisdiction.




                                                                         A-1694-17T4
                                       21